            Case 20-40535-JMM                          Doc 4         Filed 07/10/20 Entered 07/10/20 16:06:16                      Desc Main
                                                                     Document     Page 1 of 1
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                          District of Idaho
             Joseph Lee Dille
 In re       Jana Lynn Dille                                                                                  Case No.
                                                                                 Debtor(s)                    Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $        $225.00 per hour
                                                                                                                         plus costs
             Prior to the filing of this statement I have received                                        $                $15,000.00
             Balance Due                                                                                  $        $225.00 per hour
                                                                                                                         plus costs

NOTE: Of the $15,000.00 paid by the Debtor, $4,217.00 was applied to pre-petition fees and costs incurred in the preparation and filing of this case
   and the balance of $10,783.00 is being held in trust with the understanding that said sum will be applied to post-petition fees and costs incurred
   in this case but only after Court approval has been obtained.

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     July 10, 2020                                                              /s/ Brent T. Robinson
     Date                                                                       Brent T. Robinson 1932
                                                                                Signature of Attorney
                                                                                Robinson & Associates
                                                                                615 H Street
                                                                                P.O. Box 396
                                                                                Rupert, ID 83350-0396
                                                                                (208) 436-4717 Fax: (208) 436-6804
                                                                                btr@idlawfirm.com
                                                                                Name of law firm



Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
